DOWD, District Judge,
concurring:
Although I concur completely in Judge Greenberg’s opinion, I write separately merely to clarify some points which I believe may provide additional guidance to district courts.
This case, involving a young girl who lost her life, is naturally laden with emotion. It is no surprise that Alyssa’s parents want to place responsibility for her death somewhere. What parent would not long to find a reason for the untimely death of a child? Unfortunately, the extremely sympathetic and sensitive nature of this case puts it squarely in a category of cases that can be difficult to deal with because ultimate resolution of the issues may not be particularly satisfying to any of the parties involved. Nonetheless, courts of law are often asked to resolve just such controversies. In doing so, a court must attempt to set aside raw emotion and/or personal preferences and simply apply the law.
An important issue in this appeal is whether the district court erred in refusing to instruct the jury on the defense of contributory negligence. As properly pointed out by Judge Greenberg, “under Pennsylvania law, which is applicable here, if there is any evidence of contributory negligence in a medical malpractice case, the court must submit the issue to the jury, even if the evidence to the contrary is strong.” Maj. Op. at 145 (citing cases). One case not cited by Judge Greenberg is even stronger in its requirement that the issue go to the jury. In Berry v. Friday, 324 Pa.Super. 499, 472 A.2d 191 (1984),1 *150the appellant argued that the contributory negligence charge given by the trial court constituted error because the facts of the case did not allow for an inference of contributory negligence.2 The court stated:
While we agree that the evidence in the case does not strongly favor a finding of contributory negligence, we cannot ignore the slim possibility. As stated by our Supreme Court, “where there is any evidence which alone would justify an inference of the disputed fact, it must go to the jury, no matter how strong or persuasive may be the countervailing proof.”
Id. at 194 (quoting Heffernan v. Rosser, 419 Pa. 550, 554-55, 215 A.2d 655, 657 (1966)), Like it or not, Pennsylvania law gives very little discretion to the trial judge3 and requires a contributory negligence charge even when contributory negligence is only a slim possibility.4
Judge Alito is troubled by the fact that, in his view, the Alexanders cannot be found to have acted unreasonably in following the advice of their primary care physicians. Dis. Op. at 153. Maybe that is true; but that is precisely the issue which a jury, not a trial judge, must decide under Pennsylvania law. The trial judge’s role is to ascertain whether there is “any evidence” which might support a finding of contributory negligence. If, as in the instant case, there is such evidence, it is for the jury to decide whether there was contributory negligence. To resolve that question, the jury, not this court, will have to decide whether the Alexanders’ conduct was reasonable under the circumstances. If their conduct was not reasonable, they may be found contributorily negligent if that conduct is also found to be a proximate cause of Alyssa’s death.
My thoughts on this matter are somewhat influenced by Fish v. Gosnell, 316 Pa.Super. 565, 463 A.2d 1042 (1983). In that case, Fish was plowing snow out of his driveway, operating his garden tractor plow near the berm of the highway. As Gosnell drove by in his automobile, he struck Fish, resulting in severe and permanent injuries. A jury found Gosnell 80% negligent and Fish 20% negligent, awarding Fish a net verdict of $64,000. The trial court later added 10% per annum in pre-award delay damages under Pa. R.Civ.P. 238. On appeal, Fish’s argument that the trial court erred in refusing to instruct on the defense of assumption of the risk was rejected.
In the instant case, there has apparently never been an argument relating to assumption of the risk. However, the Fish court’s discussion of that issue throws some light on the concept of contributory negligence in a situation where, as here, great loss has been suffered by the persons against whom the defense is leveled. On the theory that these persons have suffered enough, a trial judge might be reluctant to permit the contributory negligence defense. Fish, however, illuminates:
Prosser explains that the negligent encountering of traffic is not assumption of the risk by this example, “A pedestrian who walks across the street in the middle of a block, through a stream of traffic travelling at high speed, cannot by any stretch of the imagination be found *151to consent that the drivers shall not use care to avoid running him down.” W. Prosser, [Law of Torts ] at 445. Accord Hildebrand v. Minyard, 16 Ariz.App. 583, 494 P.2d 1328 (1972).
... [Fish] may have been foolhardy and negligent, but he cannot be said to have consented that oncoming drivers abandon their duty of care to keep their vehicles under sufficient control in the snowy conditions to avoid a collision.... [Fish’s] entire course of conduct is properly analyzed as possible negligence, and was thus correctly submitted to the jury as possible comparative negligence....
Fish v. Gosnell, 463 A.2d at 1049.
A properly instructed jury might ultimately conclude that the Alexanders acted unreasonably, precisely because the advice of Aiyssa’s primary care physicians and consulting specialists was in stark conflict, that the Alexanders were fully informed regarding the risks of chelation as opposed to transplantation, and that they were con-tributorily negligent for having chosen to pursue the less aggressive therapy in the face of the very real risk of Aiyssa’s death absent a liver transplant. On the other hand, a properly instructed jury might also find that the Alexanders acted entirely reasonably precisely because even the doctors could not agree on what should be done. The jury might conclude, exactly as Judge Alito would, that the physicians should not “escape all or part of the liability for their malpractice because the young woman and her parents were foolish to have followed their bad advice.” Dis. Op. at 151.
In addition, as in Fish, supra, a reasonable jury could find that the Alexanders were negligent to ignore the advice of specialists (which made clear that Alyssa would probably die without a liver transplant) in favor of the advice of nonspecialists (who recommended less aggressive treatment), while at the same time finding (as the jury did in this case) that the defendants had abandoned their duty of care. The Alexanders, like people stepping out into traffic, could still reasonably expect that their doctors, like the drivers, would exercise due care under the circumstances. It is possible for a jury to find negligence on both sides, in which case damages must be apportioned under Pennsylvania’s Comparative Negligence Act. 42 Pa.C.S.A. § 7102.
No matter how strong might be this court’s opinion or preference as to how this case should turn out, no matter how troubling this court might find the notion that the Alexanders, who have already suffered a great loss, somehow contributed to that loss, the issue of contributory negligence is not a determination for the court. The issue should have been submitted to the jury.

. In Berry, malpractice was alleged where a treating physician permitted his patient with a heart condition to return to work without first inquiring as to the specific nature of the patient's work duties which, as it turned out, entailed heavy lifting.


. In instructing the jury on contributory negligence, the trial court “[tied] in the law with its possible application to the facts, specifically mentioning Mr. Berry's weight and smoking problems.” Berry, 472 A.2d at 194 (footnote omitted).


. Often a trial judge has the duty and the discretion to determine whether there is sufficient evidence for an issue to go to the jury. Under Pennsylvania law, however, it appears that even a scintilla of evidence on the issue of contributory negligence is sufficient to constitute a juiy issue.


. The Berry court further noted that "a party's negligence must be submitted to the jury unless there is no evidence from which an affirmative finding could be made without resort to speculation.” Berry, 472 A.2d at 194 n. 4 (emphasis added) (quoting Yandrich v. Radic, 291 Pa.Super. 75, 435 A.2d 226, 228 (1981)).